United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-84
Issued: February 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated August 1, 2008 denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury on May 7, 2007 in the performance of duty.
FACTUAL HISTORY
On May 23, 2007 appellant, then a 25-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained a pinched sciatica nerve and lumbar sprain on May 7, 2007 due
to repetitive bending while delivering mail on a route with low mail slots. She stopped work on
May 9, 2007 and returned to work on May 15, 2007. The employing establishment controverted
her claim.

Appellant submitted several medical documents in support of her claim. In a May 8,
2007 emergency room treatment note, Dr. Alicia Faller, Board-certified in emergency medicine,
diagnosed low back strain and instructed appellant not to work the following day. She also
advised no driving routes and no carrying routes for work until cleared by her primary care
physician. In a May 14, 2007 status report, Dr. Christopher Short, a family medicine specialist,
diagnosed lumbar sprain and sciatica. He advised that appellant could return to work on May 15,
2007 provided there would be limited squatting and kneeling and no repetitive lifting over
10 pounds. In a May 21, 2007 status report, Dr. Short confirmed his diagnosis and advised that
appellant could return to work that day with limited bending and squatting. He released
appellant from his care. Appellant also submitted a May 25, 2007 status report from Jon Petkers,
a physical therapist, who diagnosed lumbar sprain and sciatica.
In a June 1, 2007 letter, the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence. It requested
that appellant provide a physician’s report explaining how the claimed injury resulted in the
diagnosed condition.
In response, appellant submitted a May 21, 2007 progress note from Dr. Short, who
stated that appellant returned for a recheck of the injury sustained on May 7, 2007. Dr. Short
reiterated his diagnosis of lumbar sprain and sciatica and advised modified activity of bending
and squatting as tolerated. On May 30, 2007 he noted that appellant was able to perform regular
activities and could return to work that day. Dr. Short released appellant from his care.
Appellant also submitted a May 25, 2007 progress note from Mr. Petkers and a May 30, 2007
progress note from Barbara Wendell, a physical therapist.
In a July 6, 2007 decision, the Office denied appellant’s claim for compensation finding
that she did not establish that her back condition resulted from the accepted incident and that the
medical evidence did not support causal relationship.
Appellant requested reconsideration and submitted a May 8, 2007 emergency room report
from Dr. Faller, who noted appellant’s subjective complaint of low back pain radiating down her
legs due to carrying her mailbag and that she did lots of bending at work. She diagnosed low
back strain. In a May 8, 2007 diagnostic report, Dr. David Langdon, a Board-certified diagnostic
radiologist, interpreted x-rays of appellant’s lumbar spine and noted that the vertebral height was
intact, the curvature was intact and no pars fractures were seen. He also noted some sclerosis at
the L5-S1 levels. In a May 14, 2007 report, Dr. Short stated that appellant complained of a back
injury sustained on May 7, 2007 when delivering mail and bending for low mail slots. He noted
that appellant reported that she was on a different delivery route and had to do more bending.
Dr. Short diagnosed lumbar sprain and sciatica and noted that appellant’s condition limited her
ability to perform the essential functions of her job. Appellant submitted physical therapy
progress notes from Mr. Petkers dated May 15 to 23, 2007. She also submitted an undated
statement explaining that she injured her back on May 7, 2007 while delivering a full route with
low, small mail slots.
In an August 1, 2008 decision, the Office denied modification of its July 6, 2007
decision, finding that the medical evidence was insufficient to establish causal relationship
between appellant’s job duties and her diagnosed condition.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record supports that appellant had to bend while delivering mail through mail slots
on May 7, 2007. However, appellant has not submitted sufficient medical evidence to establish
that this employment activity caused or aggravated her low back condition.
In a May 14, 2007 treatment note, Dr. Short advised that appellant complained of
sustaining a back injury from delivering mail on May 7, 2007. However, he did not opine that
her lumbar strain and sciatica were the result of bending while delivering mail on that day.
Rather, Dr. Short’s treatment note described appellant’s subjective complaint and her own belief
as to the cause of her back condition. To the extent that his recounting of her history may be
viewed as support for causal relationship, he did not provide any medical rationale or reasoning,
1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

explaining how bending at work on May 7, 2007 would have caused or aggravated her diagnosed
lumbar strain and sciatica. Similarly, Dr. Short’s May 21, 2007 progress note stated that the
purpose of the visit was for him to recheck appellant’s May 7, 2007 injury. However, he did not
describe the specifics of the accepted incident and did not explain how bending while delivering
mail would have caused or aggravated a diagnosed condition.5 Moreover, Dr. Short’s
subsequent reports only provided a diagnosis and work restrictions; the physician did not address
causal relationship. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.6
Dr. Faller’s May 8, 2007 emergency room report notes appellant’s subjective complaint
that her low back pain was caused by carrying her mailbag. However, she does not specifically
address the cause of appellant’s diagnosed condition. As noted, appellant must submit a
physician’s medical opinion supporting causal relationship. Dr. Faller’s May 8, 2007 emergency
room treatment note provided a diagnosis and work restrictions but did not address causal
relation. Dr. Langdon’s May 8, 2007 x-ray report did not address whether there was a causal
relationship between appellant’s diagnosed condition and her employment duties. Furthermore,
the reports of appellant’s physical therapists are of no probative value as physical therapists are
not physicians as defined under the Act.7 As a result, they are not competent to provide a
medical opinion.
Consequently, the medical evidence of record fails to establish that appellant’s work
duties on May 7, 2007 caused her diagnosed condition.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury on May 7, 2007 in the performance of duty.

5

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
6

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

7

See Barbara Williams, 40 ECAB 649 (1989). See 5 U.S.C. § 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 1, 2008 is affirmed.
Issued: February 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

